UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
TRUSTEES OF THE LOCAL 813 INSURANCE TRUST
FUND, et al.,

                                Plaintiffs,
                                                          CIVIL ACTION NO.: 12 Civ. 6249 (ALC) (SLC)
         against
                                                                             ORDER
A.R.J.R. TRUCKING CORP., et al.,

                                Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         The parties are ORDERED to file, by Wednesday, December 18, 2019, a joint status

report explaining the status of all pending issues in this case, including the status of discovery.



Dated:             New York, New York
                   December 11, 2019

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
